Citation Nr: 1621830	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO. 94-16 719 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent from January 8, 1992 to April 28, 1998 and from September 1, 1998 to September 30, 2013 for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 1, 2013. 

3. Entitlement to an effective date of October 1, 2013 for the grant of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s)(1). 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney 



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1967 to June 1971 in the United States Navy, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a rating of 30 percent, effective January 8, 1992. Furthermore, an April 2015 rating decision granted TDIU effective October 1, 2013.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board must remand the case for additional procedural and evidentiary development. 

In regards to the claim for a higher rating for PTSD, the Veteran indicated in a November 2010 VA examination report that he was receiving outpatient treatment for his psychiatric symptoms at a VA medical facility in Springfield, Massachusetts. He stated that upon completion of treatment at a VA medical facility in New Haven, Connecticut in 1998, he requested treatment in Northampton, Massachusetts for his symptoms but his request was denied. He told the VA examiner at the time of the November 2010 examination that he was attending outpatient treatment run by VA in Springfield. However, a thorough review of the Veteran's claims file shows that the last VA treatment records from the Springfield VA medical facility are from May 2001. In fact, the record is completely silent as to documented outpatient treatment for psychiatric symptoms from January 2004 to November 2014.  The January 2004 note is from Newington, Connecticut, and it indicated the Veteran wanted to transfer his care from the Springfield outpatient clinic due to medicine availability.  The November 2014 note does not identify the location, but merely states it is from the Central Western Massachusetts Health Care System, so it may be Springfield or Northampton.   

Considering this case involves the retroactive rating for PTSD for many years, the Board cannot proceed with a decade's worth of VA medical records missing.  Thus, the Board must remand this claim to associate outstanding VA treatment records since May 2001 with the claims file.  Since the records refer to Springfield, Northampton, and Newington, those are the facilities encompassed within this request.  However, if the Veteran received mental health treatment (VA or private) at any other location between 1992 and 2014, he must inform the RO of this fact so that all potentially relevant records can be requested.

The Veteran also contends that he was entitled to a TDIU since January 1992 due to his service-connected disabilities. In fact, the record as a whole has indicated that he was unemployed due to his service-connected disabilities at various times during the appellate period. When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities. Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for the Veteran's PTSD pursuant to Rice. 

While the RO granted a TDIU effective October 1, 2013 in an April 2015 rating decision, the issue of entitlement to a TDIU prior to October 1, 2013 has not been developed nor considered by the RO in the first instance. Therefore, the Board remands the TDIU issue to the RO for development and adjudication. The Veteran already received notice of what is needed to substantiate a claim for TDIU, but he will have an additional opportunity during remand to submit additional evidence.

Similarly, the Board must remand the effective date claim for a grant of SMC pursuant to 38 U.S.C.A. § 1114(s)(1) for the RO to issue an SOC for this claim. The RO granted SMC under 38 U.S.C.A. § 1114(s)(1) effective November 19, 2014 in a May 2015 rating decision. In a June 2015 substantive appeal (VA Form 9) for the Veteran's increased rating claim for PTSD, the Veteran disagreed with the effective date assigned for the grant of SMC and he argued that this benefit should be in effect since October 1, 2013. As the Veteran has disagreed with the RO's May 2015 rating decision as to the date assigned for the grant of an SMC and an SOC has not been issued in this matter, the Board must remand the claim of entitlement to an effective date of October 1, 2013 for the grant of SMC pursuant to 38 U.S.C.A. § 1114(s)(1) to rectify this procedural defect. See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). While the Veteran's attorney argued this issue was part of his pending appeal, a statement of the case has not yet been issued.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any VA treatment records for the Veteran's PTSD from 2001 to 2014 from:
* the Central Western Massachusetts VA Health Care System (which would encompass Springfield and Northampton), and
* Newington, Connecticut.  
Document any negative responses received.

2. Send the Veteran a letter informing him he should submit any additional evidence or argument to support his claim that TDIU should be awarded prior to 2013.

3. Following the above, readjudicate the increased rating claim for PTSD and the claim of entitlement to a TDIU prior to October 1, 2013, via a supplemental statement of the case.  Afford the Veteran a reasonable opportunity to respond.

4. Provide the Veteran a statement of the case on the claim for an earlier effective date claim for a grant of SMC.  Advise him of the time limits within which he must perfect an appeal.  This issue will be returned to the Board for appellate consideration only if he perfects an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


